Citation Nr: 1623000	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected back disability, and to include as secondary to service-connected radiculopathy of the bilateral lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991, and from January 1997 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was scheduled to appear before a member of the Board at the Albuquerque RO in November 2011, but the Veteran did not report for this hearing.  Of record is a request from the Veteran asking that he be scheduled for another Travel Board hearing during the week of July 16-20, 2012.  VA complied with that request, and the claims file contains letters sent to the Veteran's address of record in June and July 2012, noting the date, place, and time of the hearing.  The Veteran did not report for the July 2012 hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This matter was remanded by the Board in October 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 remand, the Board instructed the AOJ to obtain a VA medical opinion from a physician to determine the nature and etiology of the Veteran's bilateral knee disability.  The physician was to review the entire claims file, and the Board invited the physician's attention to specific records associated with the Veteran's Social Security Administration (SSA) records.  Included in this list were a July 2008 MRI report of the Veteran's knees, which noted a degenerative change of the knee joint in the right knee.  Further, the Board noted private treatment records from Dr. V. dated October 2007 to September 2008; these records included an October 2007 x-ray report noting a mild degenerative change in the Veteran's right knee.  

Further, private treatment records associated with the evidentiary record note the Veteran walked with an antalgic gait and the aid of a cane, and indicated there may be a relationship between the Veteran's service-connected back disability and his knee pain.  See, e.g., July 2008 Dr. J.A.M. treatment note (assessing left knee pain secondary to compensatory gait for previous right knee pain); May 2008 Dr. J.V. treatment note (knee examination consistent with tendonitis, likely secondary to poor mechanics due to back and right leg pain); July 2007 Dr. R.P.V. treatment note (patient walks with a limping gait because of the back and knee); May 2007 Dr. T.G.G. independent medical examination report (uses a cane and walks with a somewhat hesitant gait); November 2006 Dr. C.D.G. treatment note (still using a cane to walk around); June 2006 VA examination report (antalgic gait with poor propulsion, and notes use of cane); see also March 2010 Veteran statement (since he injured his right knee, his left knee has been taking most of the body weight and the left knee has given out as a result); November 2008 Veteran statement.

In a January 2014 opinion, a VA examiner opined that it is not at least as likely as not the Veteran's bilateral knee disability is caused or aggravated by his service-connected back and/or service-connected radiculopathy of the lower extremities.  The examiner discussed only the diagnoses of meniscus tears bilaterally, and did not discuss the degenerative changes in the Veteran's right knee as noted upon x-ray and MRI reports.  Further, the examiner stated, "Back problems do not generally cause problems for joints below the injury."  However, the examiner did not discuss any effects of the Veteran's service-connected disabilities on his gait and/or body mechanics, as noted in the private treatment records and the Veteran's statements, or what effects the altered gait or body mechanics may have on his knees.  Accordingly, the Board finds the January 2014 VA medical opinion is inadequate upon which to base a decision.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of all current right and left knee disabilities.

The Veteran contends he first injured his right knee during a functional capacity assessment in May 2007, performed in conjunction with his claim for worker's compensation benefits.  See, e.g., March 2010 Veteran statement; November 2008 Veteran statement; see also July 2008 Dr. J.A.M. treatment note; July 2007 Dr. R.P.V. treatment note (patient feels knee injury is part of original back injury because it was hurt during a functional capacity evaluation where he was referred by the Department of Labor); May 2007 Dr. T.G.G. independent medical examination report (patient underwent a functional capacity assessment by T.B., PT on May 1, 2007, and provided a copy to Dr. T.G.G.).  The Veteran further contends that his bilateral knee disabilities were accepted as part of his worker's compensation claim as being related to his back injury and disability.  See March 2010 Veteran statement.  Although the Veteran has submitted copies of many private treatment records associated with his claim for worker's compensation benefits related to a back injury during his job with the United States Postal Service, full records, to include the May 2007 functional capacity assessment, are not of record.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's full worker's compensation records.

Further, the evidence of record indicates there are outstanding treatment records.  First, VA treatment records from the New Mexico VA Healthcare System dated from September 2005 to June 2007 are of record.  However, the Veteran has reported receiving VA treatment since 1991.  See, e.g., November 2008 Veteran statement.  On remand, all outstanding VA treatment records, to include any VA treatment records dated since June 2007, should be obtained.  

During a May 2007 independent medical examination by Dr. T.G.G., the Veteran reported that he had to see his private primary care physician and take increased pain medications after the May 1, 2007 functional capacity assessment because he pushed himself to the limit.  On remand, the AOJ should ask the Veteran to identify his private primary care provider, and undertake appropriate efforts to obtain relevant treatment records from this provider.  Treatment records from Dr. J.A.M. indicate she referred the Veteran to the orthopedics group at ABQ Health Partners regarding his bilateral knee pain.  See, e.g., April 2009 Dr. J.A.M. treatment note.  In an October 2008 treatment note, Dr. J.A.M. noted the Veteran had undergone treatment at West Mesa Physical Therapy for his back and knees.  Finally, in a February 2009 treatment note, Dr. C.D.G. reported the Veteran wanted to proceed with a spinal fusion procedure due to his back disability, and that the Veteran would be scheduled at his convenience.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment records regarding his knees, back, and radiculopathy of the bilateral lower extremities, and undertake appropriate efforts to obtain these records.

Finally, the Veteran contends he is unable to obtain or maintain substantially gainful employment due to his service-connected back disability, service-connected radiculopathy of the bilateral lower extremities, and due to his knee disabilities.  See, e.g., March 2010 Veteran statement.  The Board notes that the issue of entitlement to TDIU is "inextricably intertwined" with the issue of service connection for a bilateral knee disability.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his back, radiculopathy of the lower extremities, and bilateral knees.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from the Veteran's primary care physician in May 2007 after he states he injured his right knee, from any orthopedic physician(s) at ABQ Health Partners, from West Mesa Physical Therapy, and regarding any spinal fusion surgery.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain the Veteran's full worker's compensation records regarding his claim for a back injury sustained in February 2006 while an employee of the United States Postal Service, to include a May 1, 2007 functional capacity assessment report.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

4. The AOJ should ask the Veteran to identify all VA facilities at which he has received treatment for his back, radiculopathy of the bilateral lower extremities, and/or knees.  The AOJ should obtain any outstanding VA treatment records, to include any treatment records dated prior to September 2005, and all VA treatment records dated from June 2007 to the present.  All obtained records should be associated with the evidentiary record, to include any archived records dated from 1991.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination by an appropriate examiner to determine the nature and etiology of his current left and right knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and right knee disabilities which are currently manifested, or which have been manifested at any time since September 2008.  

The examiner should specifically address the diagnoses of degenerative changes and meniscal tears.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability was caused by his service-connected back disability and/or his service-connected radiculopathy of the bilateral lower extremities, alone or in combination?

The examiner should specifically address the Veteran's contention that he injured his right knee during a May 2007 functional capacity assessment performed in relation to his worker's compensation claim for his back, and that his left knee then became injured from him placing all of his body weight on the left side.

The examiner should also specifically address the notations in the medical evidence of record that the Veteran walked with an antalgic gait, used a cane to ambulate, and that his knee pain may be related to his altered body mechanics due to the back and radiculopathy pain.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability is aggravated by his service-connected back disability and/or his service-connected radiculopathy of the bilateral lower extremities, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.
The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

